—Judgment, Supreme Court, New York County (Bernard Fried, J.), rendered July 23, 1993, convicting defendant, after a jury trial, of criminal possession of stolen property in the second degree and criminal possession of a forged instrument in the second degree, and sentencing him to concurrent terms of IV2 to 4V2 years, unanimously affirmed.
Defendant’s complaints about the court’s Sandoval ruling are not preserved for review, and we decline to review them in the interest of justice. Were we to review these claims, we would find that the court balanced the appropriate factors and properly exercised its discretion. The court properly permitted cross-examination on the basis of prior acts of dishonesty that were highly relevant to credibility notwithstanding their similarity to the charges against defendant (see, People v Mattiace, 77 NY2d 269, 275-276; People v Pavao, 59 NY2d 282, 292). The prior bad acts were not the subject of pending charges (compare, People v Betts, 70 NY2d 289), and, since defendant never raised the issue, the court had no opportunity to ascertain whether or not there was an actual self-incrimination problem and, if so, to fashion a suitable remedy.
Defendant’s remaining contention is unpreserved and we decline to review it in the interest of justice. Were we to review this claim, we would reject it. Concur—Williams, J. P., Mazzarelli, Wallach, Andrias and Friedman, JJ.